C. A. 9th Cir. Motion of United States Telephone Association et al. for leave to file a brief as amici curiae granted. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, January 23,1998. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, February 20, 1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, March 18, 1998. This Court’s Rule 29.2 does not apply. Justice O’Connor took no part in the consideration or decision of this motion and this petition.'